          Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 1 of 39


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
In re                                                         :
                                                              :
THE ALPHAS COMPANY OF NEW YORK                                :
INC.,                                                         :   15 Civ. 1106 (LGS)
                                             Debtor.          :
                                                              :
------------------------------------------------------------- X
PETER ALPHAS.,                                                :
                                             Appellant, :
                                                              :
                           -against-                          :
                                                              :
JOHN S. PEREIRA, as Chapter 7 Trustee,                        :
                                             Appellee.        :
                                                              :
------------------------------------------------------------- X

                                                        ORDER

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Peter Alphas appealed two bankruptcy court orders pertaining to the

corporation for which he is the sole principal and shareholder, the Alphas Company of New

York, Inc. (“the Debtor”), and on January 27, 2016, the Court affirmed the bankruptcy court’s

orders approving the settlement and shortening the notice period. Dkt. No. 34.

        WHEREAS, on January 28, 2016, this case was closed. Dkt. No. 35.

        WHEREAS, between January 26, 2021, and January 28, 2021, Mr. Alphas sent the emails

attached as Exhibits A through F to the Chambers email account.

        WHEREAS, Mr. Alphas moves to reopen the bankruptcy settlement based on alleged

fraud (the “Motion”). See Exhibits A-F.

        WHEREAS, this is not the proper venue in which to reopen the bankruptcy settlement.

The settlement may be reopened in bankruptcy court “to administer assets, to accord relief to the

debtor, or for other cause.” In re Euro-American Lodging Corp., Fed. A’ppx 52, 53 (2d Cir.
         Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 2 of 39


2014) (citing 11 U.S.C. § 350(b)); accord In re Avaya, Inc., No. 19 Civ. 5987, 2020 WL

5051580, at * 2 (S.D.N.Y. Apr. 30, 2020). It is hereby

       ORDERED that the Motion is DENIED. This case remains closed. However, Mr.

Alphas is reminded that all submissions to the Court must be publicly filed and that parties shall

only email submissions to Chambers when directed to do so.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Alphas,

who is proceeding pro se.

Dated: July 28, 2021
       New York, New York




                                                 2
        Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 3 of 39
                                                     y,//d
From:             Peter Alphas
To:               Schofield NYSD Chambers
Subject:          Fwd: Peter Alphas/ bankruptcy appeal 15 cv1106
Date:             Monday, July 26, 2021 1:34:33 PM
Attachments:      false affidavits v alphas05052021.pdf
                  exhibit 48 bankruptcy settlement agreement illegal eviction.pdf
                  Exhibit 44 notice to cure letter.pdf


CAUTION - EXTERNAL:

Your honor my name is Peter Alphas and I argued an appeal before you pro se trying to stop
an agreement with my Trustee and Hunts point coop . As I pleaded the whole bankruptcy was
due to fraud and other crimes yet my Trustee failed to care he took 1.3 million in charges and
waived all claims against the hunts point coop . The settlement agreement I appealed was
based solely on fraud and I have sued them personally three times and each court states I have
no standing it just awful . Below is my communication and exhibits with the DA showing
fraud but no guarantees he will act . As I told you I was a whistle blower on seven board
members creating a monopoly of a 2.5 billion a year industry of which I know organized
crime in command . I was thrown out literally when Business Integrity told them I went to
them in confidence. The information you ruled on was fraudulent from the start and I
desperately tried to explain . I have not been able to work in an industry that I love and started
at age 13 my company was forced into bankruptcy from strong arm fraud . If I could re-open
the settlement which was ruled by you I may have a leg to fight . I do have an attorney but
thought I would give you a try first . I even put up an 800k bond if you remember. I ran into a
trustee and Attorny who had no scruples and was shown this before . My name is Peter Alphas
a father to four children who just needs justice to get back on my feet .See attachments below .
Thank you Peter Alphas
Cell 617-293-7680

Sent from my iPhone

Begin forwarded message:


      From: Peter Alphas <madalex.pa@gmail.com>
      Date: July 26, 2021 at 1:12:53 PM EDT
      To: Susan Arbeit <Susan.Arbeit@usdoj.gov>, "Joseph W. Allen"
      <Joseph.W.Allen@usdoj.gov>
      Subject: Fwd: Peter Alphas/ bankruptcy


      See below it’s not new and certainly something the Trustee was aware of but
      important. Peter




               From: rspinak@gmail.com <rspinak@gmail.com>
               Sent: Thursday, May 13, 2021 4:56 PM
               To: 'Rahman, Tarek A (BronxDA)' <Rahmanta@Bronxda.nyc.gov>;
               'Zelenka, William (BronxDA)' <ZELENKAW@bronxda.nyc.gov>
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 4 of 39


   Cc: 'Peter Alphas' <madalex.pa@gmail.com>
   Subject: FW: Peter Alphas

   Hello again Tarek and William,

   I have attached 2 further documents that I believe to be very relevant to
   the claims and documents I provided on May 6, 2013. Attached please
   find: 1) A five day notice to cure letter signed by Rodelli claimimg
   approximately $63,000 and once again fraudulently omitting the $39,000
   owed to Peter, and 2) A copy of the settlement agreement the
   bankruptcy trustee reached regarding alleged monies owed to Coop,
   damages for the illegal eviction, and the $39,000 withheld.

   Thank you for your continued attention in this matter.

   Best regards,
   Rob Spinak


   From: rspinak@gmail.com <rspinak@gmail.com>
   Sent: Thursday, May 6, 2021 12:22 PM
   To: 'Rahman, Tarek A (BronxDA)' <Rahmanta@Bronxda.nyc.gov>
   Cc: 'Peter Alphas' <madalex.pa@gmail.com>; 'Zelenka, William (BronxDA)'
   <ZELENKAW@bronxda.nyc.gov>
   Subject: RE: Peter Alphas

   Hi Tarek and William,

   Following up on our last conversation, attached are the stipulation of
   settlement in the eviction action and affidavits and letter. Below is a brief
   outline of the relevant facts.


   Hunts Point (HP) v Alphas NY L&T 901713/12 (landlord/tenant court
   bronx civil)

   The initial fraud by omission was the stipulation of settlement in march
   2013 for 64,000. Had Alphas NY been informed of and given the 39,000
   owed to them that everyone else got in 2011, the most you would have
   stipulated to was 25,000.

   Then HP alleged Alphas NY breached the stipulation and wrongfully
   evicted Alphas NY despite a signed TRO restricting HP from such action.
   The court held the eviction was not legal and then ordered that Alphas NY
   be returned to the property.
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 5 of 39


   HP then continued to argue in their motion August 3, 2013 and based
   their argument on an affidavit of rodelli full of demonstrable falsehoods.
   HP also sent Alphas NY a cure letter for 63,000 in October 2012. Alphas
   could not cure for that amount but they could have for less, and the cure
   amount doesn’t include the 39,000 HP owed Alphas NY. Alphas could
   have come up with the 25,000 to cure. The court granted the warrant of
   eviction based upon Alphas NY breach of the stipulation of settlement
   (which was obtained through fraud).

   HP continued to argue against Alphas NY’s motions to stay the eviction as
   Alphas kept coming up with rent payments and HP once again submitted
   an affidavit of Rodelli, Jan 13, 2014, once again materially omitting Alphas’
   payment of 30,000 and omitting the 39,000 Alphas NY was owed. These
   two amounts would have brought the balance to approximately zero, by
   their own admission in the affidavit of HP’s attorney.

   HP v. Alphas NY -1st Dept Appellate Court

   HP then went to the Appellate Court, and using these false affidavits along
   with the judgments entered based on fraud, removed a stay on Alphas NY
   eviction.

   In order to protect Alphas NY assets( the proprietary lease and
   membership certificates in the HP coop) from the pending eviction,
   Alphas NY was left with no choice but to petition for bankruptcy.

   Then in the SDNY Bankruptcy Court re Alphas NY, HP once again argued
   their position relying on the judgments achieved through fraud along with
   the fraudulent affidavits. It was during the bankruptcy hearing that
   Alphas learned of the withheld 39,000. Because HP had the leverage of
   the warrant of eviction (fraudulently obtained) prior to bankruptcy, the
   Bankruptcy Trustee knew he could potentially lose the claim and was
   forced to settle for a very small amount (including the 39,000 that was
   admittedly owed to Alphas NY since 2011) and released Alphas NY’s
   claims against HP.

   Then HP used these same judgments and affidavits in SDNY Alphas v. HP,
   teamsters, etal.

   Then most recently in 2019, HP used these judgements and affidavits in
   Bronx Supreme Court.

   In addition, Michael Shapiro (general counsel AND HP coop member) in
   June 2013, claimed that Alphas NY owed 85,000 (once again omitting the
   39,000) in the SDNY court 6L packing et al v. Alphas NY et al. 1:11-cv-
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 6 of 39


   2944 (RMB).

   Without the Bronx Civil court ruling obtained through the fraudulently
   induced stipulation of settlement and the fraudulent affidavits, none of
   the rulings and cases in numerous courts would have occurred.

   Please feel free to contact me with any follow up questions or comments.

   Best,

   Robert Spinak




   From: Rahman, Tarek A (BronxDA) <Rahmanta@Bronxda.nyc.gov>
   Sent: Wednesday, March 24, 2021 3:41 PM
   To: Rob Spinal <rspinak@gmail.com>
   Cc: Peter Alphas <madalex.pa@gmail.com>; Zelenka, William (BronxDA)
   <ZELENKAW@bronxda.nyc.gov>
   Subject: Re: Peter Alphas

   Hi Robert and Peter,

   Can we move our meeting to Friday? I apologize for the inconvenience.

   Tarek

   From: Rob Spinal <rspinak@gmail.com>
   Sent: Wednesday, March 17, 2021 9:21:59 AM
   To: Rahman, Tarek A (BronxDA) <Rahmanta@Bronxda.nyc.gov>
   Subject: Re: Peter Alphas

   Yes same time?

   Sent from my iPhone


           On Mar 17, 2021, at 8:33 AM, Rahman, Tarek A (BronxDA)
           <Rahmanta@bronxda.nyc.gov> wrote:


           Thank you for the information.

           I, unfortunately, need to reschedule our meeting that was
           planned for tomorrow.
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 7 of 39


        Will it be possible for us to meet next week instead?

        Tarek

        From: rspinak@gmail.com <rspinak@gmail.com>
        Sent: Tuesday, March 16, 2021 7:14:52 PM
        To: Rahman, Tarek A (BronxDA)
        <Rahmanta@Bronxda.nyc.gov>
        Subject: RE: Peter Alphas

        Hi Tarek,

        I think what sums this whole thing up is collusion and
        racketeering. It’s the market board with the union acting in
        concert to steal peter’s business. When intimidation was
        failing, they changed tactics to an all- out assault financially,
        including consistent fraud on the courts.

        I’m interested in knowing how they can deny fraudulent
        affidavits in housing court, appellate court and bankruptcy
        court when entire eviction was actuated by stipulation of
        settlement that was agreed to by Peter through fraud. They
        claimed Peter owed 63,000 in rent when I felt I didn’t owe
        that much, and they knowingly withheld the fact that they
        owed Peter 38,000 which they paid to everyone in 2011 but
        not Peter as of 2013. Then throughout the litigation in
        housing court as Peter keeps paying more and more money
        throughout the stays of eviction, and the lifting of the stay in
        appellate ct and the bankruptcy court, which were all
        obtained through fraudulent claims of the amount owed.

        The documents in the housing court(affidavit) demonstrate
        that but for the withheld 38,000 Peter was fully paid
        uptodate as of February 2014 and would never had to seek
        bankruptcy to protect his property. They admitted they
        owed Peter the 38,000 by the settlement in bankruptcy and I
        shared evidence that the coop knowingly withheld Peters
        38,000, and made false statement to every state and federal
        court in New York to force Peter out so that a coop board
        member could get it. Then they were able to use the
        fraudulently obtained eviction to leverage the bankruptcy
        trustee to claim that Peter owed 250, 000 in rent, and then
        waived all the corporations claims for the illegal eviction.
        The 38,000 fraud may not seem like a lot, but its fraud that
        led to theft of a 2.8 million dollar proprietary lease.
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 8 of 39



        Best,
        Rob

        From: Rahman, Tarek A (BronxDA)
        <Rahmanta@Bronxda.nyc.gov>
        Sent: Tuesday, March 9, 2021 11:42 AM
        To: Rob Spinal <rspinak@gmail.com>
        Subject: Re: Peter Alphas

        Rob,

        Before our meeting next week, can you please send me an
        email with the specific allegations that you would like to
        address?

        Thank you,


        Tarek

        From: Rob Spinal <rspinak@gmail.com>
        Sent: Thursday, March 4, 2021 5:48:17 PM
        To: Rahman, Tarek A (BronxDA)
        <Rahmanta@Bronxda.nyc.gov>
        Subject: Re: Peter Alphas

        Ok 1 pm again. Thank you

        Sent from my iPhone


                On Mar 4, 2021, at 5:40 PM, Rahman, Tarek A
                (BronxDA) <Rahmanta@bronxda.nyc.gov>
                wrote:


                We can do it now, two weeks from today?


                From: Rob Spinal <rspinak@gmail.com>
                Sent: Thursday, March 4, 2021 5:31 PM
                To: Rahman, Tarek A (BronxDA)
                <Rahmanta@Bronxda.nyc.gov>
                Subject: Re: Peter Alphas
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 9 of 39


             Yes shall we pick a day time closer or now?

             Sent from my iPhone


                   On Mar 4, 2021, at 5:20 PM,
                   Rahman, Tarek A (BronxDA)
                   <Rahmanta@bronxda.nyc.gov>
                   wrote:


                   I just remembered that ADA
                   Zelenka is on vacation next
                   week. Can we do it the
                   following week?


                   From: rspinak@gmail.com
                   <rspinak@gmail.com>
                   Sent: Thursday, March 4, 2021
                   3:52 PM
                   To: Rahman, Tarek A (BronxDA)
                   <Rahmanta@Bronxda.nyc.gov>
                   Subject: RE: Peter Alphas

                   HI Tarek,

                   Thanks for your time today and
                   offering to finish the
                   conversation. When would be
                   convenient for you?

                   Best,
                   Rob Spinak


                   From: Rahman, Tarek A (BronxDA)
                   <Rahmanta@Bronxda.nyc.gov>
                   Sent: Friday, February 26, 2021
                   3:09 PM
                   To: Rob Spinal
                   <rspinak@gmail.com>
                   Subject: Re: Peter Alphas

                   No. Phone or some sort of video
                   conferencing
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 10 of 39



                  Tarek

                  From: Rob Spinal
                  <rspinak@gmail.com>
                  Sent: Friday, February 26, 2021
                  3:05:46 PM
                  To: Rahman, Tarek A (BronxDA)
                  <Rahmanta@Bronxda.nyc.gov>
                  Subject: Re: Peter Alphas


                  That works for everyone. Is this
                  in person?

                  Sent from my iPhone



                          On Feb 26, 2021, at
                          1:04 PM, Rahman,
                          Tarek A (BronxDA)
                          <Rahmanta@bronxda.nyc.gov>
                          wrote:


                          How does Thursday
                          from 1-2 sound?


                          From:
                          rspinak@gmail.com
                          <rspinak@gmail.com>
                          Sent: Friday,
                          February 26, 2021
                          11:16 AM
                          To: Rahman, Tarek A
                          (BronxDA)
                          <Rahmanta@Bronxda.nyc.gov>
                          Subject: RE: Peter
                          Alphas

                          Hi Tarek,

                          So Peter asked me if
                          we can schedule a
                          meeting for the 3 of
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 11 of 39


                       us. I’m pretty free
                       and tues-thurs are
                       good for peter.
                       Could you let me
                       know when would
                       be a good time on
                       your end.

                       Best,
                       Rob


                       From: Rahman,
                       Tarek A (BronxDA)
                       <Rahmanta@Bronxda.nyc.gov>
                       Sent: Friday,
                       February 12, 2021
                       10:30 AM
                       To: Rob Spinal
                       <rspinak@gmail.com>
                       Subject: Re: Peter
                       Alphas

                       What is the best
                       number to reach
                       you.


                       From: Rob Spinal
                       <rspinak@gmail.com>
                       Sent: Thursday,
                       February 4, 2021
                       10:35 AM
                       To: Rahman, Tarek A
                       (BronxDA)
                       <Rahmanta@Bronxda.nyc.gov>
                       Subject: Re: Peter
                       Alphas


                       Much appreciated.

                       Sent from my iPhone



                               On Feb
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 12 of 39


                            4,
                            2021,
                            at 8:13
                            AM,
                            Rahman,
                            Tarek A
                            (BronxDA)
                            <Rahmanta@bronxda.nyc.gov>
                            wrote:


                            Hi
                            Robert,

                            I will
                            get
                            back to
                            you
                            next
                            week
                            with an
                            update.

                            Thank
                            you,

                            Tarek

                            From:
                            rspinak@gmail.com
                            <rspinak@gmail.com>
                            Sent:
                            Tuesday,
                            January
                            26,
                            2021
                            3:11:26
                            PM
                            To:
                            Rahman,
                            Tarek A
                            (BronxDA)
                            <Rahmanta@Bronxda.nyc.gov>
                            Subject:
                            RE:
                            Peter
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 13 of 39


                            Alphas

                            Hi
                            Tarek,

                            Happy
                            new
                            year. I
                            trust all
                            is well
                            with
                            you.

                            Could
                            you
                            please
                            give me
                            an
                            update
                            on the
                            status
                            of the
                            Alphas
                            matter
                            and
                            your
                            inquiry.

                            I
                            appreciate
                            your
                            continued
                            attention
                            to this
                            matter/

                            Best,
                            Robert
                            Spinak


                            From:
                            Rahman,
                            Tarek A
                            (BronxDA)
                            <Rahmanta@Bronxda.nyc.gov>
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 14 of 39


                            Sent:
                            Thursday,
                            November
                            12,
                            2020
                            10:14
                            AM
                            To:
                            rspinak@gmail.com
                            Subject:
                            Re:
                            Peter
                            Alphas

                            Mr.
                            Spinak,

                            I want
                            to
                            confirm
                            that
                            there
                            is no
                            issue
                            with us
                            sharing
                            text
                            messages
                            that
                            Mr.
                            Alphas
                            shared
                            with us
                            in
                            order
                            to take
                            the
                            next
                            steps
                            in our
                            inquiry.

                            Please
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 15 of 39


                            let me
                            know.


                            From:
                            rspinak@gmail.com
                            <rspinak@gmail.com>
                            Sent:
                            Tuesday,
                            November
                            10,
                            2020
                            11:30
                            AM
                            To:
                            Rahman,
                            Tarek A
                            (BronxDA)
                            <Rahmanta@Bronxda.nyc.gov>
                            Subject:
                            RE:
                            Peter
                            Alphas

                            Hi
                            Tarek,

                            I hope
                            you are
                            doing
                            well. I
                            was
                            wondering
                            if there
                            is any
                            update
                            on
                            speaking
                            with
                            the
                            individual?
                            If not,
                            are you
                            waiting
                            until
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 16 of 39


                            covid is
                            no
                            longer
                            an
                            issue-
                            which
                            maybe
                            a year
                            away
                            still?

                            Thanks
                            for any
                            info
                            you can
                            provide.

                            Best,
                            Rob
                            Spinak


                            From:
                            Rahman,
                            Tarek A
                            (BronxDA)
                            <Rahmanta@Bronxda.nyc.gov>
                            Sent:
                            Thursday,
                            August
                            13,
                            2020
                            3:27
                            PM
                            To: Rob
                            Spinal
                            <rspinak@gmail.com>
                            Cc:
                            Peter
                            Alphas
                            <madalex.pa@gmail.com>
                            Subject:
                            Re:
                            Peter
                            Alphas
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 17 of 39


                            Not
                            yet.
                             COVID-
                            19
                            continues
                            to
                            make a
                            useful
                            discussion
                            with
                            the
                            individual
                            difficult.

                            I will
                            update
                            you as
                            soon as
                            we
                            have
                            some
                            progress.

                            Tarek

                            From:
                            Rob
                            Spinal
                            <rspinak@gmail.com>
                            Sent:
                            Thursday,
                            August
                            13,
                            2020
                            2:34:29
                            PM
                            To:
                            Rahman,
                            Tarek A
                            (BronxDA)
                            <Rahmanta@Bronxda.nyc.gov>
                            Cc:
                            Peter
                            Alphas
                            <madalex.pa@gmail.com>
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 18 of 39


                            Subject:
                            Re:
                            Peter
                            Alphas

                            Hi
                            Tarek,

                            I trust
                            all is
                            well
                            with
                            you
                            and
                            family.

                            Just
                            wondering
                            if there
                            was
                            any
                            progress
                            with
                            interviewing
                            the
                            individual
                            we
                            spoke
                            about
                            from
                            our
                            prior
                            discussion?

                            Best
                            regards,

                            Rob
                            Spinak

                            Sent
                            from
                            my
                            iPhone
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 19 of 39



                                 On
                                 May
                                 29,
                                 2020,
                                 at
                                 8:54
                                 AM,
                                 Rahman,
                                 Tarek
                                 A
                                 (BronxDA)
                                 <Rahmanta@bronxda.nyc.gov>
                                 wrote:


                                 Can
                                 you
                                 call
                                 me,
                                 I
                                 don’t
                                 have
                                 your
                                 number
                                 handy.

                                 646-
                                 322-
                                 2291
                                 Tarek

                                 From:
                                 Winston,
                                 Mark
                                 (BronxDA)
                                 <Winstonma@Bronxda.nyc.gov>
                                 Sent:
                                 Thursday,
                                 May
                                 28,
                                 2020
                                 3:56
                                 PM
                                 To:
                                 rspinak@gmail.com
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 20 of 39


                                 Cc:
                                 Rahman,
                                 Tarek
                                 A
                                 (BronxDA)
                                 Subject:
                                 Re:
                                 Peter
                                 Alphas

                                 Dear
                                 Mr.
                                 Spinak,

                                 I
                                 am
                                 sorry,
                                 but
                                 as
                                 I
                                 mentioned
                                 in
                                 my
                                 voice-
                                 mail
                                 the
                                 other
                                 day,
                                 because
                                 of
                                 coronavirus/COVID-
                                 19,
                                 things
                                 are
                                 on
                                 hold
                                 in
                                 my
                                 Office
                                 in
                                 regard
                                 to
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 21 of 39


                                 this
                                 matter,
                                 and
                                 I
                                 simply
                                 cannot
                                 give
                                 you
                                 a
                                 time-
                                 frame
                                 going
                                 forward.
                                 I
                                 wish
                                 for
                                 you
                                 and
                                 your
                                 family
                                 to
                                 stay
                                 healthy
                                 and
                                 well.

                                 Sincerely,

                                 Mark
                                 Winston

                                 From:
                                 rspinak@gmail.com
                                 <rspinak@gmail.com>
                                 Sent:
                                 Thursday,
                                 May
                                 28,
                                 2020
                                 2:42
                                 PM
                                 To:
                                 Winston,
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 22 of 39


                                 Mark
                                 (BronxDA)
                                 <Winstonma@Bronxda.nyc.gov>
                                 Subject:
                                 Peter
                                 Alphas

                                 Hi
                                 Winston,

                                 Thanks
                                 for
                                 getting
                                 back
                                 to
                                 me.
                                 I
                                 understand
                                 with
                                 the
                                 plague
                                 and
                                 everything
                                 came
                                 to
                                 a
                                 standstill,
                                 but
                                 my
                                 understanding
                                 is
                                 that
                                 BIC
                                 was
                                 going
                                 to
                                 interview
                                 two
                                 people
                                 prior
                                 to
                                 the
                                 pandemic.
                                 I
                                 also
      Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 23 of 39


                                               understand
                                               the
                                               market
                                               is
                                               working.
                                               Do
                                               you
                                               have
                                               any
                                               idea
                                               about
                                               a
                                               timeframe
                                               where
                                               we
                                               can
                                               expect
                                               a
                                               response?

                                               Best,
                                               Rob
                                               Spinakl




CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 24 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 25 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 26 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 27 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 28 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 29 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 30 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 31 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 32 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 33 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 34 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 35 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 36 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 37 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 38 of 39
Case 1:15-cv-01106-LGS Document 36 Filed 08/02/21 Page 39 of 39
